Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00470-CR

                            Jesse Garrett WEITENBECK,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 399th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2016CR7674
                      Honorable Steve Hilbig, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED August 22, 2018.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice